Citation Nr: 1311483	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of fractured nose and deviated septum.  

2.  Entitlement to service connection for stress-related headaches, to include as secondary to service-connected cervical spine disability.  

3.  Entitlement to service connection for left thoracic outlet syndrome, to include as secondary to service-connected left shoulder disability.  

4.  Entitlement to service connection for residuals of status post right eye trauma.  

5.  Entitlement to service connection for a dental condition for compensation and VA outpatient treatment purposes.  

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disease of the cervical spine.  

8.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disease of the lumbar spine.  

9.  Entitlement to an initial, compensable disability rating for service-connected left shoulder impingement syndrome.  

10.  Entitlement to an initial, compensable disability rating for service-connected degenerative changes of the right shoulder.  

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In a February 2008 rating decision (issued in March 2008), the RO denied service connection for several disabilities, including residuals of fractured nose and deviated septum, stress-related headaches, left thoracic outlet syndrome, residuals of right eye trauma, and residuals of dental trauma.  In that decision, the RO also granted service connection for several disabilities, including degenerative disease of the cervical and lumbar spines, tinnitus, left shoulder impingement syndrome, and degenerative changes of the right shoulder, and awarded separate 10 percent disability ratings to the cervical spine, lumbar spine, and tinnitus disabilities, while a noncompensable (zero percent) rating was assigned for the left and right shoulder disabilities.  All of the disability ratings were assigned effective August 2007.  

In the March 2008 rating decision (issued in April 2008), the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective August 2007.  

The Veteran submitted a timely notice of disagreement in June 2008 which expressed disagreement with the RO's determination as to the service connection claims involving headaches, right eye, fractured nose, residual dental condition, and left thoracic outlet syndrome, and the ratings assigned to his PTSD, cervical spine, and lumbar spine disabilities.  However, in March 2009, the RO issued a statement of the case (SOC) that addressed the issues identified by the Veteran in the June 2008 NOD, as well as entitlement to an increased rating for the service-connected left and right shoulder disabilities and tinnitus.  Subsequently, in May 2009, the Veteran submitted a timely substantive appeal, via VA Form 9, which indicated that he wanted to appeal all issues addressed in the previous SOC.  As such, this appeal includes all issues listed on the first two pages of this decision.  

In September 2012, the Veteran testified before the undersigned at a Central Office hearing in Washington, D.C.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the issues of entitlement to service connection for residuals of fractured nose and deviated septum, stress-related headaches, left thoracic outlet syndrome, and eye disorder as well as the issues of entitlement to an increased rating for service-connected PTSD, cervical spine, lumbar spine, left shoulder, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification when further action is required on the part of the Veteran.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran was involved in an improvised explosive device event during service; however, the evidence reflects that the Veteran does not have irreplaceable missing teeth due to a disease or injury incurred during service; nor does the probative evidence reflect that the Veteran suffered from trauma to his jaw during service. 

2.  In September 2012, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal as to the issue of entitlement to increased rating for service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran is not eligible for service-connected compensation for any dental disorder.  38 U.S.C.A. § 1110, 1131, 1712, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.381, 4.150, 17.161 (2012). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to increased rating for service-connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2007 letter, sent prior to initial unfavorable AOJ decision issued in February 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The September 2007 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the increased rating claims on appeal, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied and the Veteran has been provided all required notice. 

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well. 

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his dental claim.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, while the Veteran was not provided a VA dental examination, the Board finds that a VA examination is not necessary.  Indeed, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of teeth/loss of substance of the body of the maxilla or mandible.  Absent evidence that indicates that the Veteran has a current dental disability for compensation purposes that is related to in-service trauma, the Board finds that a VA examination is not necessary for the disposition of the claim.  

The Board also notes that the Veteran was given an opportunity to set forth his contentions at the hearing before the undersigned in September 2012.  The record does not raise any indication of no compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence. 

Based on the foregoing, it is the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

With respect to continuity of symptomatology, the Court of Appeals for Veterans Claims (Court) recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, No, 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  The Board will evaluate the claims herein with this holding in mind.  

Dental Claim

In August 2007, the Veteran filed a formal claim seeking service connection for several disabilities, including "dental trauma to the front upper teeth."  The Board notes that a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The RO, however, advised the Veteran that he needed to contact the nearest VA Medical Center or Outpatient Clinic to file a claim for dental treatment.  Thus, this issue has not been considered by the RO.  Therefore, the Board must only consider whether the Veteran is entitled to compensation for his claimed dental disability. 

In support of his claim, the Veteran testified that he experiences problems with his right front tooth because of an improvised explosive device (IED) event that occurred during service in 2003.  He testified that the overhead pressure from the IED caused his tooth to calcify over and deadened his nerves and blood flow in the tooth.  He also testified that he experiences numbness and will need to have the tooth replaced at some point.  

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381, 4.150, 17.161. 

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma, or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913. 

Applicable statue and regulation provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a). 

The Veteran's service treatment records (STRs) reveal that, at his pre-enlistment examination in August 1995, all of his teeth were intact.  Dental treatment records reflect that, during service, several of the Veteran's teeth were missing, including teeth numbers 1, 5, 12, 16, 17, 21, 28, and 32.  There is no indication or allegation that these teeth were pulled or missing as a result of trauma or disease to the Veteran's jaws.  With respect to the claimed right front tooth, i.e., tooth number 8, the dental records show that the Veteran was afforded a periodic oral evaluation in March 2004 where the Veteran reported concern over the tooth getting darker.  He also reported a history of trauma to tooth number 8 approximately 20 years earlier, although he denied a history of pain, swelling, or sinus tracts associated with the tooth.  Examination of tooth number 8 was normal, with the exception of the loss of cold response to the tooth.  However, the Veteran was noted to have calcific metamorphosis, with no endodontic treatment indicated.  See service dental records dated March 2008.  In April 2008, the Veteran was given internal bleaching to tooth number 8 to treat the discoloration of the tooth.  There is no indication or allegation that, during service, tooth number 8 was lost or removed during service as a result of trauma or disease.  

The Veteran is competent to report that he was involved in an IED event in service and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr.  Despite the competent and credible lay evidence of an in-service event, the evidence of record does not show that the reported in-service trauma resulted in the loss of teeth, including tooth number 8, due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease.  In this regard, the Board notes that, while there is evidence showing that the Veteran was diagnosed with calcific metamorphosis of tooth number 8 during service, the evidence does not reflect that such diagnosis was rendered as a result of the in-service injury or, more importantly, resulted in the loss of any teeth, including tooth number 8.  

Indeed, there is no competent evidence that the Veteran lost any teeth during service due to loss of substance of the body of maxilla or mandible as a result of trauma; nor is there any competent evidence that the Veteran suffered in-service injury or disease of the jaw or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  Therefore, the Veteran is not eligible for compensation for any dental disorder. 

Tinnitus

The Veteran filed a substantive appeal, via VA Form 9, in May 2009 with respect to multiple issues, including entitlement to an increased rating for service-connected tinnitus.  At the September 2010 Board hearing, the Veteran testified that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for service-connected tinnitus.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2012).

Because the Veteran's hearing testimony has been reduced to writing in the hearing transcript, which is of record, the Board finds that the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for service-connected tinnitus.  As such, there remain no allegations of error of fact or law for appellate consideration on that issue and the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to an increased rating for service-connected tinnitus, and that issue is dismissed without prejudice.


ORDER

Entitlement to service connection for a dental disorder, for purposes of compensation, is denied.

The appeal as to the issue of entitlement to an increased rating in excess of 10 percent for service-connected tinnitus is dismissed.  


REMAND

The Veteran is seeking an increased rating for several of his service-connected disabilities, including PTSD, cervical spine degenerative disease, lumbar spine degenerative disease, left shoulder impingement, and right shoulder degenerative changes and service connection for an eye disorder. 

Review of the record reveals that the Veteran was afforded several VA examinations in January 2008, including PTSD, joints, general medical, and neurological examinations.  The Veteran was scheduled for additional examinations in October 2010 but he failed to report for the examinations.  At the September 2012 hearing, the Veteran testified that he missed the examinations because he was deployed to Afghanistan as a civilian employee.  He also testified, however, that his PTSD and cervical spine disabilities have worsened since the last examinations in January 2008.  He also provided testimony regarding the severity of his other service and non-service-connected disabilities.  

With respect to the Veteran's service-connected disabilities, the Board notes that the January 2008 VA examinations represent the only objective medical evidence of record that addresses the severity of the service-connected disabilities during the appeal period.  The Veteran has submitted private medical records dated from 2009 to 2012, which contain an x-ray of the Veteran's cervical spine; however, the treatment records do not contain any other clinical information or evidence provided with respect to the cervical spine or any of the other service-connected disabilities on appeal.  The Board also notes that more than five years have passed since the last VA examinations was conducted and, while the Veteran has only asserted that his PTSD and cervical spine disabilities have worsened since that time, there is a reasonable possibility that the Veteran's service-connected disabilities may have worsened over the past five years.  Furthermore, the Board finds the Veteran has provided good cause as to why a new hearing should be scheduled, as he was out of the country when the previous examinations were scheduled.  

Therefore, the Board concludes that updated VA examinations are needed in order to fully and fairly evaluate the increased rating claims on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In addition to the increased rating claims addressed above, the Veteran is also seeking service connection for a left thoracic outlet syndrome.  At the September 2012 hearing, the Veteran testified that he experiences various symptoms in his left shoulder, including neurologic symptoms and decreased strength in his left arm, but he believes his symptoms are separate from his service-connected left shoulder disability and related to his left thoracic outlet syndrome.  There is no medical evidence of record that provides any information with respect to whether the Veteran's left shoulder symptoms are solely attributable to his service-connected left shoulder disability or, in the alternative, are symptoms attributable to his left thoracic outlet syndrome.  In addition, there is no medical evidence or opinion of record that addresses whether the Veteran's left thoracic outlet syndrome is related to or aggravated by his service-connected left shoulder disability, as alleged by the Veteran.  

In this context, the Board notes the Veteran has also asserted that his claimed stress-related headaches are secondary to his service-connected cervical spine disability or service related.  The Veteran was afforded a VA neurologic examination in January 2008, which resulted in a diagnosis of stress-related headaches; however, the VA examiner did not provide a nexus opinion with respect to the likely etiology of the stress-related headaches.  As a result, the January 2008 VA examination is inadequate, thereby necessitating a remand for a new medical opinion.  

Therefore, the Board finds that the service connection claim for left thoracic outlet syndrome is inextricably intertwined with the increased rating claim for the service-connected left shoulder disability that is being remanded.  In addition, the Board finds that, on remand, the RO/AMC should request that a medical opinion be obtained that addresses (1) whether the claimed left thoracic outlet syndrome disability is secondary to his service-connected left shoulder disability or (2) if the claimed stress-related headaches are secondary to his service-connected cervical spine disability.  

In addition to the foregoing, the Veteran is seeking service connection for residuals of fractured nose and deviated septum.  The STRs show that the Veteran experienced a minimally displaced nasal fracture in November 1966.  At the September 2012 hearing, the Veteran testified that he crushed his nose during service and, afterwards, he only had airflow through one side with the other side impinged.  He testified that he currently has breathing problems and his wife has noticed him gasping while he is asleep.  In this regard, the Veteran testified that his current symptoms are the same as those symptoms experienced in service after the fracture.  

The Veteran was afforded a VA examination in January 2008 to determine if he has any residual conditions or disabilities as a result of the in-service nose fracture.  The VA examiner noted that objective examination revealed the septum was midline without obstruction.  The diagnosis was fractured nose with nondisplaced fracture, no evidence of deviated nasal septum causing nasal obstruction, and chronic sinusitis.  

Based on the findings of the January 2008 examination, the RO denied the Veteran's claim on the basis that there was no evidence of any permanent residual or chronic disability in the service or post-service evidence.  However, the Board finds that additional development is needed before a fully informed decision may be rendered.  

Indeed, while the January 2008 VA examiner noted that the Veteran has a current diagnosis of chronic sinusitis, the examiner did not provide an opinion as to whether the current sinusitis is related to the in-service nasal fracture.  In this regard, the Board also notes the Veteran recently submitted a private treatment record showing that he was diagnosed with allergic rhinitis in April 2009, but there is no indication if the current diagnosis of allergic rhinitis is related to the in-service nose fracture.  

Given the Veteran's testimony that his current symptoms are the same as those experienced during service, the evidence showing a current diagnosis of sinusitis and allergic rhinitis, and the lack of medical evidence or opinion with respect to whether the current sinusitis and rhinitis are due to the in-service nasal fracture, the Board finds a medical opinion is needed.  Therefore, on remand, the RO/AMC will be requested to obtain a medical opinion with respect to whether the current diagnosis of chronic sinusitis and/or allergic rhinitis is due to the in-service nasal fracture. 

The Veteran is also seeking service connection for a right eye disability.  
The STRs show that, in August 1996, the Veteran sustained trauma to his right eye after he was struck in the eye with a racquetball or his protective eye wear.  Following the incident, the Veteran reported having markedly diminished vision in the right eye, and objective examination revealed no visual acuity in the right eye.  The Veteran was referred to an ophthalmologist for follow-up later that same month; however, a report of such follow-up treatment is not associated with the record.  Nevertheless, in January 1998, the Veteran presented for evaluation after his vision did not correct to 20/20.  The Veteran reported his medical history, including the previous right eye injury.  The examining physician noted that examination of the eyes in January 1998 revealed corneal haze and peripheral opacification in the periphery of both eyes; however, the right eye corrected to 20/20.  The Veteran reported having Lasik surgery on both eyes in January 1998, but subsequent STRs show that the Veteran's best corrected vision in the right eye was 20/20, including at his September 2005 separation examination.  At the hearing, the Veteran maintained that he experienced residual fogging and scarring from the in-service incident.  The Board will afford him a VA examination.  

While the Board regrets any additional delay in the adjudication of this appeal, the Board finds that the development requested above is needed before a fully informed decision may be rendered with respect to the issues being remanded herein.  

Accordingly, the case is REMANDED for the following action:

1. Request that the examiner who conducted the January 2008 nose VA examination review the claims file and provide an addendum to the previous examination report which addresses the following: 

a. Based upon review of the record and consideration of all lay and medical evidence of record, is it at least as likely as not (i.e., a probability of 50 percent or more) that the current diagnoses of chronic sinusitis and/or allergic rhinitis are the result of the in-service nose fracture in November 1966?

b. Is it at least as likely as not that the Veteran has any current residual condition or disability that is the result of the in-service nose fracture in November 1966?  If so, please identify the residual condition or disability.  

c. An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

d. If the foregoing question cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

e. If the January 2008 VA examiner is no longer available, request that an appropriate examiner review the record and provide the requested opinion.  If the reviewing examiner is unable to provide the requested opinion without a contemporaneous medical examination, an examination should be scheduled.  

2. Schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his claimed right eye disorder.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner(s) for review.  The examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any residual disability, including "fogging" and scarring from the documented in-service injury to his right eye.  If the examiner is unable to provide an opinion without a resort to speculation, then a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his claimed headache disorder.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner(s) for review.  The examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a headache disorder from a concussion from exposure to an improvised explosive device (IED) in service.  If the examiner is unable to provide an opinion without a resort to speculation, then a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his service-connected PTSD, cervical spine, lumbar spine, left shoulder, and right shoulder disabilities.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner(s) for review, and the examination report(s) should reflect that review of the record was accomplished.  

Each examiner should describe the functional impairment experienced by the Veteran as a result of each service-connected disability.  

In addition:

a. The examiner who conducts the cervical spine disability should opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's stress-related headaches are proximately due to or a result of service-connected cervical spine disability.  

The cervical spine examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's stress-related headaches are aggravated by service-connected cervical spine disability.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

b. The examiner who conducts the left shoulder examination must comment on whether the Veteran's left thoracic outlet syndrome is a separate and distinct disability from his service-connected left shoulder impingement disability.  

The left shoulder examiner must also opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's left thoracic outlet syndrome is proximately due to or a result of service-connected left shoulder disability.  

The left shoulder examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's left thoracic outlet syndrome is aggravated by his service-connected left shoulder disability.  

An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


